           Case 1:19-cv-01441-AWI-SAB Document 46 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES R. PREIMESBERGER,                             Case No. 1:19-cv-01441-AWI-SAB

12                  Plaintiff,                           ORDER FOLLOWING SCHEDULING
                                                         CONFERENCE
13           v.
                                                         (ECF No. 45)
14   THE UNITED STATES,

15                  Defendant.

16

17          Plaintiff filed this action on October 14, 2019, seeking a refund of claimed overpaid

18 taxes. (ECF No. 1.) On August 5, 2020, the District Judge granted in part and denied in part

19 Defendant’s motion to dismiss. (ECF No. 17.) On May 26, 2021, the District Judge denied
20 Defendant’s motion for judgment on the pleadings. (ECF No. 34.) On July 30, 2021, a

21 scheduling conference was held in this action. (ECF No. 45.) Pursuant to the matters discussed

22 at the conference, the Court shall set a date for the filing of any amended pleadings, set a date for

23 the exchange of initial discovery, and set a status conference to occur following the exchange of

24 initial discovery to address the need for further scheduling.

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
            Case 1:19-cv-01441-AWI-SAB Document 46 Filed 07/30/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The deadline to file amended pleadings, including any crossclaim or

 3                  counterclaim, is December 17, 2021;

 4          2.      Initial discovery shall be exchanged by January 28, 2022;

 5          3.      A status conference is set for March 1, 2022, at 10:00 a.m. in Courtroom 9; and

 6          4.      The parties shall file a joint status report seven (7) days prior to the status

 7                  conference.

 8
     IT IS SO ORDERED.
 9

10 Dated:        July 30, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
